Case 1:20-cv-10716-AT Document 25 Filed G6 are
USDC SDNY

DOCUMENT

GUSRAE KAPLAN NUSBAU! ELECTRONICALLY FILED
ATTORNEYS AT LAW

  

DOC #:

120 WALL STREET-25™* FLO || DATE FILED: 4/16/2021
NEW YORK, NEW YORK 100

SCOTT H. GOLDSTEIN __ HOWARD F. MULLIGAN
MARTIN H. KAPLAN TEL (212) 269-1400
LAWRENCE G. NUSBAUM FAX (212) 809-4147

RYAN J. WHALEN —

www.gusraekaplan.com

April 15, 2021

VIA ECF

The Honorable Analisa Torres

United States District Judge

Daniel Patrick Moynihan United States Courthouse
Courtroom 15D

500 Pearl Street

New York, New York 10007-1312

RE: Fife v. Financial Industry Regulatory Authority, No. 1:20-cv-10716-AT (S.D.N.Y.)
Dear Judge Torres:

We represent Plaintiff John M. Fife in the above-captioned matter, whose
memorandum in opposition to Defendant’s Motion to Dismiss is due this Monday, April 19.

While we are striving for brevity, in an abundance of caution, we respectfully request
that the Court grant Mr. Fife an additional five pages, allowing him to file a 35-page

memorandum if necessary.

We thank the Court for considering our request.

GRANTED. Defendant shall also have 5 additional pages for its reply.
SO ORDERED.

Dated: April 16, 2021
New York, New York

On

ANALISA TORRES
United States District Judge

 
